696 S.E.2d 699 (2010)
STATE of North Carolina
v.
Melvin Lee WHITE, Jr.
No. 505P96-2.
Supreme Court of North Carolina.
April 14, 2010.
Melvin L. White, pro se.
Robert C. Montgomery, Special Deputy Attorney General, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 27th of January 2010 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Craven County:
"Dismissed by order of the Court in Conference this the 14th of April 2010."